UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5134


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID DAMONT WARD, a/k/a Damont,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-00855-TLW-7)


Submitted:   June 14, 2011                 Decided:   July 18, 2011


Before TRAXLER, Chief Judge, SHEDD, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tynika A. Claxton, CLAXTON LAW FIRM, Blythewood, South   Carolina,
for Appellant.    William N. Nettles, United States      Attorney,
Columbia, South Carolina, Alfred W. Bethea, Jr.,         Assistant
United States Attorney, OFFICE OF THE UNITED STATES      ATTORNEY,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Damont Ward pled guilty to conspiracy to possess

with intent to distribute 50 grams or more of cocaine base, a

quantity of cocaine, and a quantity of marijuana.                        The district

court concluded that Ward qualified as a career offender under

the United States Sentencing Guidelines (“U.S.S.G.”) § 4B1.1 and

imposed a sentence of 288 months.                     On appeal, Ward challenges

his sentence.          We affirm.

             To    qualify        as   a    Career     Offender       under    U.S.S.G.

§ 4B1.1(a), a defendant must have “at least two prior felony

convictions       of    either     a   crime     of   violence    or    a     controlled

substance offense.”           The only issue on appeal is whether Ward

had the necessary predicate offenses.                       Ward does not dispute

that his prior South Carolina conviction for attempted robbery

qualifies as a predicate offense.                 Ward challenges the district

court’s conclusion, however, that Ward had two other prior South

Carolina   convictions        that       constituted       “crime[s]    of     violence”

under the career offender guideline.                  U.S.S.G. § 4B1.1(a).

           Specifically,           Ward    contends     that   his     South    Carolina

conviction    for       assault    and     battery    of   a   high    and    aggravated

nature (ABHAN) does not constitute a “crime of violence” and

therefore does not qualify as a predicate offense for the career

offender classification.               A “crime of violence” is defined by

the guidelines as an offense that is punishable by imprisonment

                                             2
for more than one year and “has as an element the use, attempted

use, or threatened use of physical force against the person of

another.”         U.S.S.G.    § 4B1.2(a)(1).                      At    the    time    of    Ward’s

conviction,       ABHAN    was     a       common-law            crime    in    South      Carolina

defined    as     “the    unlawful          act       of    violent       injury      to     another

accompanied by circumstances of aggravation.”                                 State v. Fennell,

531 S.E.2d 512, 516 (S.C. 2000).                       Ward argues (1) that ABHAN is

not per se a “crime of violence” because it applies to both

intentional and reckless conduct, see United States v. McFalls,

592 F.3d 707, 716 (6th Cir. 2010) (holding that an ABHAN offense

under     South    Carolina        law       does          not    require       proof       of     any

particular state of mind and therefore is not categorically a

crime of violence), and (2) that the charging documents fail to

show    whether    his     particular         conviction               involved      intentional,

“purposeful” conduct, United States v. Peterson, 629 F.3d 432,

439 (4th Cir. 2011) (recognizing that “a qualifying predicate

offense under § 4B1.2(a) must . . . be purposeful, violent, and

aggressive” and cannot include “unintentional” conduct).

             Although we generally “employ a categorical approach

in   determining         whether       a    prior          conviction         will    lead       to   a

sentence enhancement under the Sentencing Guidelines,” id. at

435, the district court determined that a South Carolina ABHAN

conviction      required     application               of    the       modified       categorical

approach.       The court therefore considered both the indictment

                                                  3
and the transcript of Ward’s plea colloquy to determine whether

Ward’s ABHAN conviction constituted a “crime of violence.”              In

relevant part, the ABHAN indictment charged that Ward

     committed assault and battery upon the victim . . .
     constituting an unlawful act, a violent injury to the
     person of said [victim], accompanied by circumstances
     of aggravation; to wit:    That the said defendant did
     strike the victim in the face with a blunt object,
     causing sever[e] damage[] to his upper lip and several
     teeth were knocked out. . . .

J.A. 74.

     The plea colloquy provided additional details:

     On October 29th, 2007, at 9:00 in the evening . . . in
     the parking lot of . . . a convenience store, there
     was a fight between two other individuals.         The
     victim, [B.F.], was watching this particular fight
     when he was approached by the defendant and suddenly
     struck for no apparent reason violently. He did have
     surgeries on his face and his teeth.     I believe he
     lost one or two teeth as a result of being struck by
     this blunt object by the defendant.

J.A. 71.    Based on its examination of the record of conviction,

the district court concluded that Ward’s prior conviction for

ABHAN involved intentional rather than inadvertent or reckless

conduct    and   therefore   qualified   as   a   predicate   offense   for

purposes of the career offender guideline.

            Assuming without deciding that ABHAN is not a crime of

violence per se, and that inquiry into the purposefulness of

Ward’s conduct remains appropriate, see Sykes v. United States,

__ U.S. __, 2011 WL 2224437 at *9 (June 9, 2011), we affirm

based on the district court’s conclusion, using the modified

                                    4
categorical approach, that the record of Ward’s ABHAN conviction

reflects intentional, violent conduct in this             instance. *     We

dispense    with    oral   argument     because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

            The    sentence   imposed     by   the   district   court      is

therefore



                                                                 AFFIRMED.




     *
       Because we affirm the district court’s determination that
Ward’s ABHAN conviction qualifies as a predicate offense under
U.S.S.G. § 4B1.1, we need not address Ward’s argument that his
five prior South Carolina convictions for second degree burglary
did not also constitute a predicate offense under U.S.S.G. §
4B1.1.



                                      5